FERGUSON, Circuit Judge,
concurring in the affirmance of the District Court and the remand on state issues:
I agree that the plaintiffs First Amendment rights were not violated and express a reasoning different from both of my associates.
This case is about an erosion of academic integrity. To put it in the vernacular, the guy cooked the books (his master’s thesis), got caught, and now wants to *1109shield his misbehavior under the umbrella of the First Amendment.
The plaintiff, in order to earn his master’s degree, presented his thesis to his faculty committee for its approval. The thesis did not include the optional acknowledgment section. The committee approved the thesis as presented to them. The university requires that graduate students must file their approved thesis in the university library as an additional requirement for earning their master’s degree.
Instead of submitting the approved copy of his thesis to the university library, the plaintiff, unknown to his thesis committee, added two pages of “Disacknowledg-ments,” containing vulgar language naming the persons he believed to be the “degenerates” who posed “an ever-present burden during my graduate career.... ”
The librarian refused to file the altered thesis because it had not been approved by the faculty committee. University regulations provide that the faculty members who comprise the thesis committee are jointly responsible with the candidate for the content of the thesis. By adding the “Disacknowledgments” section to his thesis for submission to the university library, the plaintiff tried to circumvent the university’s requirement of faculty approval and misrepresented to both the university and his academic field that his “Disacknow-ledgments” had been accepted by the faculty committee for publication.
The faculty committee was not required to approve the plaintiffs thesis with his post-approval modifications. The committee emphasized that its refusal to publish the thesis with the “Disacknowledgments” section was based on its conclusion that the plaintiffs addition of the material “after the examination, evaluation and signed approval of the original materials ... is unacceptable to the Committee.” Thus, it was the academically dishonest manner in which the plaintiff tried to publish his “Disacknowledgments,” rather than his views, that the committee disapproved.
The First Amendment does not protect nor authorize deception. Va. State Board of Pharmacy v. Va. Citizens Constmer Council, Inc., 425 U.S. 748, 771, 96 S.Ct. 1817, 48 L.Ed.2d 346 (1976) (“Untruthful speech, commercial or otherwise, has never been protected for its own sake.”) (citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 340, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974)). Just as the university could punish the plaintiff for plagiarism or cheating, so could it refuse to approve his dishonest addition of the “Disacknowledgments.” See Slaughter v. Brigham Young Univ., 514 F.2d 622, 624 (10th Cir.1975) (finding no First Amendment problem with a student code of conduct that authorized expulsion of a graduate student for using his professor’s name, without his knowledge, as a coauthor in an article he submitted for publication). The plaintiff cannot cheat and then seek to evade accountability through the First Amendment.
Accordingly, the plaintiffs First Amendment claim fails.